Exhibit 10.2
 
AMENDMENT TO SECURITY AGREEMENT
 
THIS AMENDMENT TO SECURITY AGREEMENT (this “Amendment”), effective as of June 9,
2014, is made and entered into by and among MobileSmith, Inc., a Delaware
corporation (the “Company”) and Doron Roethler, as agent for the Investors
(together with its successors and assigns in such capacity, the “Collateral
Agent”) pursuant to that certain Security Agreement, dated November 14, 2007
(the “Security Agreement”), by and between the Company and the Collateral Agent.
Capitalized terms used but not defined herein have the meanings assigned to them
in the Security Agreement.
 
WITNESSETH:
 
WHEREAS, the Company and the Collateral Agent desire to amend the Security
Agreement to reflect that the security interests of the Investors hereunder will
be subordinate to that security interest created pursuant to the terms of that
certain Loan and Security Agreement dated as of June 9, 2014, by and between
Comerica Bank (“Bank”) and the Company; and
 
WHEREAS, Section 8(d) of the Security Agreement provides that any provision of
the Security Agreement may be amended with the written consent of the Company
and the Collateral Agent.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
Section 1. Amendment to Security Agreement.
 
(a) Section 1 of  the Security Agreement is hereby amended by restating the
definition of “Senior Obligations” as follows:
 
“Senior Obligations” means all indebtedness and obligations of the Company to
Comerica Bank (“Bank”) evidenced by that certain Loan and Security Agreement
dated as of June 9, 2014, by and between Bank and the Company and any amendment,
restatement, modification, renewal, extension or refinance thereof.
 
Section 2. Counterparts. This Amendment may be executed in several counterparts
and by facsimile or other electronic transmission, each of which shall be an
original and all of which together shall constitute but one and the same.
 
[Remainder of Page Intentionally Left Blank]
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.
 

 
MOBILESMITH, INC.
         
 
By:
/s/ Gleb Mikhailov       Name: Gleb Mikhailov        Title: Chief Financial
Officer            
Doron Roethler, as Collateral Agent
            By:
/s/ Doron Roethler
     
Name: Doron Roethler
 

 
 
 
 
 
2

--------------------------------------------------------------------------------